ACCEPTED
                                                                                                                                                 14-15-00353-CV
                                                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                                              HOUSTON, TEXAS
                                                                                                                                            5/8/2015 12:02:41 PM
                                                                                                                                           CHRISTOPHER PRINE
Appellate Docket Number: 14-15-00353-CV                                                                                                                   CLERK

Appellate Case Style:         Ali Rassouli

                        Vs.
                              National Signs Holdings, LLC, National Signs, LLC and Louis Girard (CROSS-APPELLANTS)
                                                                                                                        FILED IN
Companion Case No.:                                                                                              14th COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                                                 5/8/2015 12:02:41 PM
                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                          Clerk
Amended!corrected statement:                          DOCKETING STATEMENT (Civil)
                                                Appellate Court: .14th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
D   Person     j;g] Organization (choose one)                               j;g]    Lead Attorney
Organization Name: National Signs Holdings, LLC                            First Name:         John
First Name:                                                                 Middle Name: Hatchett
Middle Name:                                                                Last Name:         McFarland
Last Name:                                                                  Suffix:

Suffix:                                                                    Law Finn Name: Joyce +McFarlana, LLP

Pro Se:   0                                                                Address 1:          712 Main Street
                                                                            Address 2:         Suite 1500
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:       77002
                                                                           Telephone:          713.222.1114                   ext.
                                                                           Fax:        713.513.5577
                                                                           Email:      jmcfarland@jmlawyers.com
                                                                            SBN:       00794270                          ..




I. Appellant                                                                II. Appellant Attorney(s)
D   Person    j;g] Organization (choose one)                               j;g]     Lead Attorney
Organization Name: National Signs, LLC                                     First Name:         J01m
First Name:                                                                Middle Name: Hatchett
Middle Name:                                                               Last Name:          McFarland

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name: Joyce + McFarland, LLP

Pro Se:   0                                                                Address 1:          712 Main Street
                                                                           Address 2:          Suite 1500                                ..




                                                                Page 1 of 8
                                                         City:               Houston
                                                         State:      Texas                       Zip+4:      77002
                                                         Telephone:          713.222.1114             ext.
                                                         Fax:        713.513.5577
                                                         Email:      jmcfarland@jmlawyers.com
                                                         SBN:        00794270

I. Appellant                                             n.      Appellant Attorney(s)
IZI   Person   0   Organization (choose one)             IZI     Lead Attorney
                                                         First Name:         Jolm
First Name:        Louis                                 Middle Name: Hatchett
Middle Name:                                             Last Name:          McFarland
Last Name:         Girard                                Suffix:
Suffix:                                                  Law Firm Name: Joyce + McFarland, LLP

Pro Se:   0                                              Address 1:          712 Main Street
                                                         Address 2:          Suite 1500
                                                         City:               Houston
                                                         State:      Texas                       Zip+4:      77002
                                                         Telephone:          713.222.1114             ext.
                                                        Fax:         713.513.5577
                                                        Email:       jmcfarland@jmlawyers.com
                                                         SBN:        00794270

nIt Appellee                                             IV. Appellee Attorney(s)
IZI   Person   0   Organization (choose one)            IZI      Lead Attorney
                                                        First Name:          Lloyd
First Name:        Ali                                  Middle Name: E.
Middle Name:                                            Last Name:           Kelley
Last Name:         Rassouli                             Suffix:
Suffix:                                                 Law Firm Name: The Kelley Law Firm
Pro Se:   0                                             Address 1:           2726 Bissonnet
                                                        Address 2:           Suite 240, PMB 12
                                                        City:                Houston
                                                        State:      Texas                        Zip+4:   77005
                                                        Telephone:           281.492.7766             ext.
                                                        Fax:        281.652.5973
                                                        Email:      kelley@lloydekelley.com
                                                        SBN:        11203180




                                               Page 2 of 8
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: April 13, 2015                                 Type of judgment:    Summary Judgment
Date notice of appeal filed in trial court: April 22, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: DYes IZI No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                DYes IZI No
If yes, pl~_ase specify sJatut()ry or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                DYes      ~No


Permissive? (See TRAP 28.3):                      DYes IZI No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                          DYes IZI No
If yes, please specify   statutory.~r   other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              DYes IZI No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             IZI Yes DNo
Judgment or order disposes of all parties and issues: DYes IZINo
Appeal from final judgment:                                  DYes IZl No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?              DYes IZlNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   DYes IZI No                     If yes, date filed:
Motion to Modify Judgment:              IZIYes    DNo                   If yes, date filed: April 17, 2015
Request for Findings of Fact            DYes IZI No                     If yes, date filed:
and Conclusions of Law:
                                        DYes      IZl No                If yes, date filed:
Motion to Reinstate:
                                        DYes IZl No                     If yes, date filed:
Motion under TRCP 306a:
Other:                                  IZI Yes DNo
If other, please specify: Motion to Enter Final Judgment filed April 17, 2015

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if flIed.)

Affidavit filed in trial court:         DYes IZI No                    If yes, date filed:

Contest filed in trial court:           DYes     D No                  If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained              D Overruled            Date of ruling:

                                                                        Page 3 of 8
VITI. Banl{l'uptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    DYes ~ No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     133rd District Court                                     Clerk's Record:
County: Harris                                                      Trial Court Clerk:    ~   District D County
Trial Court Docket Number (Cause No.): 2014·42950                   Was clerk's record requested?      D Yes     ~   No

                                                                    If yes, date requested:
Trial Judge (who tried or disposed of case):                        Ifno, date it will be requested: 6/15/2015
First Name:       Jaclanel                                          Were payment arrangements made with clerk?
                  r -

Middle Name:                                                                                                DYes DNo Dlndigent
Last Name:        McFarland
                                                                     (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :         11th Floor
City:               Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713.368.6200             ext.
Fax:
Email:    Betsy_Wall@justex.net




RepOlier's or Recorder's Record:

Is there a reporter's record?          DYes ~ No
Was reporter's record requested?       DYes ~No

Was there a reporter's record electronically recorded? D Yes ~ No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? DYes D No Dlndigent




                                                              Page 4 of8
D Court RepOlier                          D Comi Recorder
D Official                                D Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond

 Supersedeas bond filed: DYes ~ No               If yes, date filed:

Will file: D Yes ~ No



XI. Extraordinary Relief

Will you request extraordinalY relief (e.g. tempormy or ancillary relief) from this Comi?       DYes ~ No
If yes, briefly state the basis for your request:



XII. Alternative Dispute ResolutionlMediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
01' 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                      D Yes ~ No

Ifno, please specify:. Intractable dispute.
Has the case been through an ADR procedure?           ~Yes      D No
If yes, who was the mediator? Alice Oliver-Parrott
What type of ADR procedure? Mediation converted to arbitration.
At what stage did the case go through ADR?          ~   Pre-Trial      D Post-Trial   D Other
If other, please specify:

Type of case? Non-compete/modification and confirmation of arbitration award.
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, ifknown (without
prejudice to the right to raise additional issues or request additional relief):
Whether tda! court should have modified the award and confirmed. De novo review.


How was the case disposed of?       Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Confirmed non-compete, $13,130
                                                                                            money judgment and other relief.
If money judgment, what was the amount? Actual damages:     $13,130.00
Punitive (or similar) damages:

                                                                       Page 5 of8
    Attorney's fees (trial):   $0.00
Attorney's fees (appellate):      $0.00
    Other:
    If other, please specity: peclaratory relief and trademark ownership.



Will you challenge this COUli's jurisdiction?        DYes     IXI No
Does judgment have language that one or more parties "take nothing"?            IXI Yes   D No
Does judgment have a Mother Hubbard clause? DYes              IXI No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):        DID 2 D 3           IXI 4     D 5
Please make my answer to the preceding questions known to other parties in this case.              DYes      IXI   No
Can the parties agree on an appellate mediator? DYes          IXI No
If yes, please give name, address, telephone, fax and email address:
Name                               Address                      Telephone                      Fax                      Email
I




Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



xm. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                      Trial Court:

     Style:

        Vs.




                                                                  Page 6 of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about yoUl' case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes ~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit ofIndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            0 Yes ~ No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes ~ No
If yes, please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office 01' on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




1---------------------------------------------------------
XV. Signature




                                                                                         Date:            May 8,2015



Printed Name: JoIlnH. McFarland                                                          State Bar No.:   00794270



Electronic Signature:
    (Optional)




                                                               Page 7 of 8
XVI. Certificate of Service




                                                                     Electronic Signature:
                                                                            (Optional)

                                                                      State Bar No.:     00794270
Person Served
Certificate of Service Requirements (TRAP 9.5(e»: A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      May 8,2015
Manner Served: Email

First Name:       Lloyd

Middle Name:      E.

Last Name:
Suffix:

Law Firm Name: The Kell~y Law Firm

Address 1:        i126 Blssonnet
Address 2:        ,Suite 240, PMB 12

City:             Houston
State     Texas                        Zip+4:   77005

Telephone:        281.492.7766         ext.
Fax:      281.652.5973

Email:    kelley@lIoydekeIley.com

If Attorney, Representing Party's Name: Ali Rassouli




                                                           Page 8 of 8